     4:17-cr-03140-JMG-CRZ Doc # 50 Filed: 02/08/21 Page 1 of 3 - Page ID # 201




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                       Plaintiff,                                4:17-CR-3140

    vs.
                                                      MEMORANDUM AND ORDER
    CESAR NAPOLEON GRANADOS-
    VARGAS,

                       Defendant.



          This matter is before the Court on the defendant's motion for
compassionate release (filing 49) pursuant to 18 U.S.C. § 3582(c)(1)(A). The
Court will deny the defendant's motion.
          Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.1


1   Section 1B1.13 has not been amended in response to the statutory changes wrought by the
First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), and so no longer
remains "applicable" guidance for the current version of § 3582(c)(1)(A)(i), but the Court may
consider the criteria set forth in § 1B1.13 to the extent they remain helpful and relevant.
United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *3 (D. Neb. May 26, 2020).
    4:17-cr-03140-JMG-CRZ Doc # 50 Filed: 02/08/21 Page 2 of 3 - Page ID # 202




        The defendant has exhausted his administrative remedies, 30 days
having passed since his request for release was presented to the warden of his
institution. Filing 49 at 14-15; see Jenkins, 2020 WL 2814437, at *2. But the
defendant's motion is based on the risk of COVID-19, and he has identified no
factors, such as health conditions, that place him at particular risk for COVID-
19. See filing 49.2 There is, in other words, little to distinguish him from any
other federal prisoner. Accordingly, he has not alleged reasons for a sentence
reduction that are "extraordinary and compelling."
        Furthermore, the defendant alleges that he already had COVID-19. See
filing 49 at 1. The Court acknowledges the theoretical possibility that the
defendant's previous course of the disease might not confer lasting immunity,
and that the defendant may or may not be negatively affected if he would
contract the disease a second time. And the Court acknowledges that much
remains to learn about this disease. But at this point, despite the unknowns,
there's little evidence of human reinfection of the novel coronavirus that causes
COVID-19, and fairly good reason to believe that survivors of COVID-19 are
likely to have functional antibodies for the disease. See Robert D. Kirkcaldy et
al., COVID-19 and Postinfection Immunity, JAMA (May 11, 2020),
https://bit.ly/30mHSXS; Daniel M. Altmann et al., What policy makers need to
know about COVID-19 protective immunity, 395 The Lancet 1527-29 (Apr. 27,
2020), https://bit.ly/2Unfu41. In other words, absent contravening information,




2   To the extent the defendant is alleging that the conditions of his imprisonment are
inhumane, see filing 49 at 4-8, that issue should be raised as a civil rights claim in the district
court for the district in which he is confined, the Western District of Texas. See Spencer v.
Haynes, 774 F.3d 467, 469-70 (8th Cir. 2014); DeSimone v. Lacy, 805 F.2d 321, 323 (8th Cir.
1986); see generally 28 U.S.C. § 1391(b).


                                               -2-
  4:17-cr-03140-JMG-CRZ Doc # 50 Filed: 02/08/21 Page 3 of 3 - Page ID # 203




the evidence suggests the defendant is less likely—perhaps far less likely—to
be at risk of COVID-19 than other people.


     IT IS ORDERED that the defendant's motion for compassionate
     release (filing 49) is denied.


     Dated this 8th day of February, 2021.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge




                                      -3-
